DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, and similarly regarding claims 16 and 20, the prior art of record, alone or in combination, fails to teach at least “re-ranking the one or more candidate words to be included in the text summary using a soft-bound word-reward (SBWR) algorithm, wherein the SBWR algorithm applies a diminishing reward value to the one or more candidate words when the text summary exceeds a predicated length threshold, and wherein the SBWR algorithm applies an increased reward value to the one or more candidate words when the text summary is below the predicated length threshold.”
	At best, Lin et al (US 7292972 B2) teaches in col 4 lines 1-40 “Next in step 210, a word scoring module 118 calculates a word score S(W.sub.i) for each word W.sub.i in the source text (T), as a function of each word's appearance in the summarizations” and “In step 212, a combination module 120 populates a combined text summarization (T.sub.o) 122 with combined summarization words. The combined summarization words are those source words W.sub.i in the source text 102 whose word score S(W.sub.i) is above a predetermined threshold.”
	At best, Zhang et al (US 20070061356) teaches in ¶18-24 “The summary system 100 includes an evaluation system 110 and a summarization system 120. The evaluation system includes a document 112 and its summary 113 and a score summary component 111. The score summary component inputs the document and its summary and calculates the perplexity that represents the effectiveness of the summary in representing the document. The summarization system includes a summary generation component 121, a document model generation component 122, document model data structures 123, and a document 124.”
	At best, Gehrmann et al (US 20210192126) teaches in ¶79-82 “More particularly, in one or more embodiments, the text summary system compares document tag vectors to document segment vectors utilizing cosine similarity comparisons. For example, the text summary system measures the distance between each document tag vector and each document segment vector in the vector space to determine a similarity score between each document tag vector and each document segment vector. In some embodiments, the text summary system can identify a max similarity score as the smallest cosine similarity measurement between a document tag vector and a document segment vector.”
	While the concept of text summarization is known and taught by the above prior art of record, the prior art of record does not teach or suggest a soft-bound word-reward (SBWR) algorithm, and in particular “re-ranking the one or more candidate words to be included in the text summary using a soft-bound word-reward (SBWR) algorithm, wherein the SBWR algorithm applies a diminishing reward value to the one or more candidate words when the text summary exceeds a predicated length threshold, and wherein the SBWR algorithm applies an increased reward value to the one or more candidate words when the text summary is below the predicated length threshold” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669